Title: Thomas Jefferson to David Higginbotham, 25 December 1815
From: Jefferson, Thomas
To: Higginbotham, David


          
            Dear Sir
             Monticello Dec. 25. 15.
          
          Before a day is fixed for settling the question between Colo Monroe we must be sure that mr Price will attend; that done I will get a day settled with mr Dawson, Colo Coles and the county surveyor. you are so convenient to mr Price that I wish you would ascertain the point with him. I think the old gentleman should be paid for his attendance past and to come. whether by the one or the other party, or both, the Arbitrators must settle. you had better so state it to mr Price
          friendly salutations to mrs H. and yourself
          Th: Jefferson
        